



Exhibit 10.2
AMENDMENT NO. 1 TO
CHANGE IN CONTROL AGREEMENT


THIS AMENDMENT NO. 1 TO CHANGE IN CONTROL AGREEMENT (“Amendment”) is made as of
the 25th day of September, 2019, by and among ORRSTOWN FINANCIAL SERVICES, INC.
(“Orrstown”), ORRSTOWN BANK (the “Bank”) (Orrstown and the Bank are hereinafter
collectively referred to as the “Employer”) and THOMAS R. QUINN, JR.
(“Executive”).


WITNESSETH
WHEREAS, the Employer and the Executive entered into a Change in Control
Agreement dated June 13, 2015 (as the same may be amended from time to time, the
“Agreement”); and
WHEREAS, the Employer and the Executive desire to amend the Agreement as
described herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
1.Section 2(f) of the Agreement is hereby amended and restated in its entirety
to read as follows:


If any benefit distributable under this Agreement would create an excise tax
under the excess parachute rules of Code Section 280G, the Employer shall
distribute to the Executive an additional amount (the “Gross-up”) equal to: the
Executive’s excise penalty tax amount divided by the difference between (one
minus the sum of (the penalty tax rate plus the Executive’s marginal income tax
rate)). The Gross-up shall be paid in the same manner as the amounts described
in Section 2(a).
2.In all other respects, the Agreement shall remain in full force and effect as
amended hereby.


IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed this Amendment as of the date, month and year first above written.





ATTEST: ORRSTOWN FINANCIAL SERVICES, INC./s/ Barbara E. BrobstBy: /s/ Joel R.
ZullingerATTEST:ORRSTOWN BANK/s/ Barbara E. BrobstBy: /s/ Joel R.
ZullingerWITNESS: EXECUTIVE/s/ Barbara E. Brobst/s/ Thomas R. Quinn, Jr.




